           Case 1:18-vv-00931-UNJ Document 40 Filed 08/14/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-931V
                                      Filed: May 10, 2019
                                        UNPUBLISHED


    SUSANNA J. HOWARD,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 28, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a result
of her September 21, 2016 influenza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On April 1, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her GBS injury. On May 7, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $183,794.49,
representing compensation in the amount of $180,000.00 for pain and suffering and

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00931-UNJ Document 40 Filed 08/14/19 Page 2 of 2



$3,794.49 for past unreimbursed expenses. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Id. at 2. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, the undersigned
awards petitioner a lump sum payment of $183,794.49, representing
compensation in the amount of $180,000.00 for pain and suffering and $3,794.49
for past unreimbursed expenses, in the form of a check payable to petitioner,
Susanna J. Howard. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
